Case 2:18-bk-13097-EPB   Doc 9 Filed 10/30/18 Entered 10/30/18 10:46:50   Desc
                         Main Document     Page 1 of 9
Case 2:18-bk-13097-EPB   Doc 9 Filed 10/30/18 Entered 10/30/18 10:46:50   Desc
                         Main Document     Page 2 of 9
Case 2:18-bk-13097-EPB   Doc 9 Filed 10/30/18 Entered 10/30/18 10:46:50   Desc
                         Main Document     Page 3 of 9
Case 2:18-bk-13097-EPB   Doc 9 Filed 10/30/18 Entered 10/30/18 10:46:50   Desc
                         Main Document     Page 4 of 9
Case 2:18-bk-13097-EPB   Doc 9 Filed 10/30/18 Entered 10/30/18 10:46:50   Desc
                         Main Document     Page 5 of 9
Case 2:18-bk-13097-EPB   Doc 9 Filed 10/30/18 Entered 10/30/18 10:46:50   Desc
                         Main Document     Page 6 of 9
Case 2:18-bk-13097-EPB   Doc 9 Filed 10/30/18 Entered 10/30/18 10:46:50   Desc
                         Main Document     Page 7 of 9
Case 2:18-bk-13097-EPB   Doc 9 Filed 10/30/18 Entered 10/30/18 10:46:50   Desc
                         Main Document     Page 8 of 9
Case 2:18-bk-13097-EPB   Doc 9 Filed 10/30/18 Entered 10/30/18 10:46:50   Desc
                         Main Document     Page 9 of 9
